Citation Nr: 0945523	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an increased disability rating for lower 
back disability, currently diagnosed as lumbar spondylosis 
and lumbar strain with history of mechanical low back pain, 
currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from an April 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in April 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.

The Veteran testified at a Board hearing in September 2009.  
A transcript of that hearing is of record.

The Board observes that during the course of this appeal, the 
Veteran changed his location of residence.  At the outset of 
the Veteran's appeal, the RO in Houston, Texas was the agency 
of original jurisdiction in this matter.  After the Veteran 
moved, the case was transferred to the RO in Portland, 
Oregon, prior to the issuance of the July 2009 supplemental 
statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the Veteran's September 2009 Board hearing, the 
Veteran testified that he has received significant treatment, 
evaluation, and diagnoses related to his back disability from 
VA medical facilities in Texas during the period on appeal.  
The Veteran was a patient at VA facilities in Texas prior to 
relocating out of that state during the period of this 
appeal.  The Veteran's testimony also revealed that he is in 
receipt of Social Security Administration (SSA) disability 
benefits arising specifically from his back disability 
pertinent to this appeal.  As discussed during the hearing, 
the claims file does not currently contain the referenced 
medical records from the Texas VA facilities nor does the 
claims file contain the medical records associated with the 
Veteran's SSA disability claim.

The RO should obtain any missing VA treatment records 
relevant to the appeal; in particular any treatment reports 
concerning the Veteran's back disability should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which held 
that those records in the control of the Secretary (such as 
documents generated by VA) are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

A review of the claims file reveals no records obtained from 
the SSA, and no clear determination as to the availability of 
any records which may have been in the possession of the SSA.  
The United States Court of Appeals for Veterans Claims has 
indicated that medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts to 
obtain such records should be accomplished.  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and SSA records.  See Counts v. 
Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 
Vet. App. 136, 140 (1993) (in deciding a claim for an 
increased rating, the SSA's decision is 'pertinent' to a 
determination of a veteran's ability to engage in 
substantially gainful employment, quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)).  Thus, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to this claim for VA 
benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Additionally, the Board notes that the Veteran's September 
2009 hearing testimony described that on two occasions in the 
past year he has had incapacitating episodes of 
intervertebral disc disease with physician-prescribed bed 
rest.  The Veteran otherwise testified to experiencing 
various symptoms, including neuropathy involving his 
extremities, that he believes are associated with his 
service-connected back pathology.  The Board notes that these 
recent symptom complaints are not clearly addressed by the 
previous VA examination reports associated with the 
development of this claim.  The most recent VA examination 
report associated with the development of this claim was 
dated in October 2007.  The Board believes that a new VA 
examination is warranted to properly develop this claim with 
an examiner benefiting from review of a complete set of the 
Veteran's pertinent medical records and addressing the 
Veteran's described neurological symptoms.

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has expressly contended 
that he is unemployable due to the service-connected 
disability at issue.  In this regard, the Board notes that 
the Veteran's September 2009 Board hearing testimony included 
a discussion concerning the fact that the Veteran has not 
been employed since 2006 and that he believes that he is 
unemployable due to his service-connected back disability 
specifically.  Therefore, the Board finds the record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the agency of 
original jurisdiction for proper development and 
adjudication.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the Veteran's back 
disability.  In particular, the RO is 
advised that the September 2009 Board 
hearing transcript refers to substantial 
treatment over many years from VA 
facilities in San Antonio, Texas (Audie 
Murphy and Frank Tejada were specified) 
which do not appear to be currently in the 
claims-file.

2.  The RO should attempt to obtain the 
Veteran's Social Security Administration 
(SSA) records, to include both 
administrative records associated with any 
claim(s) for disability benefits, as well 
as medical records relied upon.  It is 
imperative that the RO obtain a response 
from the Social Security Administration.  
If the Social Security Administration 
reports that there has been no disability 
claim made or that the Veteran's Social 
Security records cannot be located or have 
been destroyed, then formal documentation 
to that effect should be added to the 
claims-file.

3.  After completion of the development 
directed above, and any other development 
the RO/AMC may deem necessary, the RO/AMC 
should schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected low back disability 
and the impact the Veteran's low back 
disability has on his ability to work.  It 
is imperative that the claims file be made 
available to the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported 
to allow for application of the rating 
criteria for disability of the spine.  The 
examiner is also asked to respond to the 
following:

a)  The examination should include 
range of motion studies.  With 
regard to range of motion testing, 
the examiner should report at what 
point (in degrees) that pain is 
elicited and at what point pain 
functionally limits the Veteran's 
range of motion.  The examiner 
should also report whether there is 
any other functional loss due to 
weakened movement, excess 
fatigability, or incoordination.

b)  The examiner should specifically 
address whether the Veteran has disc 
disease and/or neurological 
manifestations (such as suggested by 
his complaints of neuropathy) 
medically associated with his 
service-connected low back 
disability.  In answering this 
question, the examiner is asked to 
clearly identify whether any found 
disc disease and/or neurological 
symptoms are part of a pathology 
that is distinct from the service-
connected low back disability or, 
rather, whether they are 
manifestations part and parcel of 
the service-connection low back 
disability.

c)  If the examiner finds that the 
Veteran has a diagnosis of 
intervertebral disc disease 
medically associated with the 
service-connected back disability, 
the examiner should report any 
specific information as to the 
frequency and duration of 
incapacitating episodes in the past 
12 months, any other pertinent 
history of incapacitating episodes, 
and a description of all 
neurological manifestations, to 
include, but not limited to, 
radiating pain into an extremity, 
and bowel or bladder impairment.  
The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.

d)  The examiner should provide an 
opinion concerning the impact of the 
service-connected low back 
disability on the Veteran's ability 
to work.  The examiner should 
attempt to distinguish the 
impairment related to his service-
connected disability, and other 
nonservice-connected disabilities.  
The examiner should provide 
supporting rationale for this 
opinion.

4.  After completion of the above, the 
RO/AMC should review the expanded record 
and determine if the benefits sought are 
warranted.  This is to include 
consideration of an extraschedular 
evaluation 38 C.F.R. § 3.321(b)(1) (2009) 
and to also consider a total rating based 
on individual unemployability under 38 
C.F.R. § 4.16(b).  If any benefit sought 
remains denied, the Veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


